Citation Nr: 1510699	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  10-28 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for major depressive disorder (MDD), to include a rating in excess of 50 percent earlier than May 11, 2012.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected MDD.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.C. Babaian, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina, which, in pertinent part, denied a rating in excess of 30 percent for MDD.  

The Board notes that, while disagreeing with other elements of the March 2008 rating decision in March 2009, the Veteran submitted a May 2010 substantive appeal that expressly excluded those issues from the appeal.  See 38 C.F.R. § 20.204.

During the pendency of this appeal, in a March 2010 rating decision, the RO increased the Veteran's disability rating for MDD to 50 percent effective from the August 2, 2007 date of claim for increase.  

The Veteran presented testimony at a Board hearing in December 2010, and a transcript of the hearing is associated with his claims folder.  Unfortunately, the judge who conducted that hearing has since retired from the Board.  In December 2014, the Board sent the Veteran a letter informing him of this and asking him if he wished to attend another hearing before a Veterans Law Judge who would render a determination in his case.  In December 2014, the Veteran indicated that he did not wish to appear at another Board hearing.

The Board remanded the remaining issue on appeal in April 2012, for a contemporaneous VA examination.  The requested development has been, at the very least, substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).   

Then, in a September 2012 rating decision, the Appeals Maintenance Center assigned a 70 percent evaluation effective May 11, 2012, based on facts found during VA examination on that date.  This decision does not terminate the Veteran's appeal, as he is presumed to be seeking the maximum rating.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board pauses to note that the Veteran was diagnosed with MDD during November 2004, August 2009, and May 2012 VA examinations.  An interceding VA examination, in September 2007, diagnosed depressive disorder, not otherwise specified (NOS).  The board finds that the change in diagnosis does not represent a new and separate condition but, rather, a progression of the original diagnosis, consistently related to depression stemming from the passing of the Veteran's father during his military service.  See 38 C.F.R. § 4.125.

In October 2012, the Veteran submitted a waiver of the right to have additional evidence relating to the active appeal reviewed by the Agency of Original Jurisdiction (AOJ) in the first instance.  See 38 C.F.R. § 20.1304(c).
 
The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  At no time between August 2007 and May 2012 did the Veteran's MDD cause occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  At no time during the course of the Veteran's appeal has his MDD caused total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an increased rating for MDD, either in excess of 50 percent prior to May 2012 or in excess of 70 percent thereafter, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9434 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in a VA letter of August 2007, including what the evidence must show for a claim for increase. The Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.   See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private and VA treatment records are a matter of record, as are Social Security Administration (SSA) records.  The Veteran identified other private treatment records from two sources, but indicated that the records could not be obtained (in September and November 2007 correspondences).  The Board concludes that any attempts to obtain these records would be futile.  See 38 C.F.R. § 3.159(c)(1).

The Veteran was provided with VA examinations in September 2007, August 2009 (with an October 2009 addendum), and May 2012; the reports have been associated with the claims file.  The Board finds the collective result of these examinations to be thorough and adequate, providing a sound basis upon which to render a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Neither the Veteran, nor his representative, has objected to the adequacy of the examinations.  See Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  Since VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  Where, as here, the question for consideration is propriety of the evaluations assigned, evaluation of the medical evidence for the appropriateness of "staged rating" is required.   Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

As noted, the Veteran's MDD was rated at 50 percent under 38 C.F.R. § 4.130, DC 9434 from the date his claim was received, and was then increased to 70 percent as of May 11, 2012.  As such, the Board must first consider whether a rating in excess of 50 percent was warranted earlier than May 2012, and then whether a rating in excess of 70 percent is warranted at any time.

A 50 percent rating is assigned when a veteran's MDD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A 70 percent evaluation is assigned when a veteran's MDD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a veteran's MDD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

That portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is currently based upon DSM-V.  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

The Board has carefully reviewed the lay and medical evidence but finds that it neither describes social and occupational impairment to the level contemplated by either a 70 or 100 percent rating prior to May 2012 nor a total evaluation thereafter.  

August 2007 to May 2012

The Board has carefully reviewed the statements by the Veteran's relatives and his employer from prior to May 2012, but finds that they do not describe social and occupational impairment to the level contemplated by a 70 or 100 percent rating over this time period.  

The Veteran provided statements from his sister, daughter, and employer in September 2007.  The Veteran's sister attested to his worsening concentration, resulting in several near accidents while driving.  The Veteran's daughter described his inability to remember when to take his medication.  Last, the Veteran's employer detailed complications performing clerical duties due to a loss of concentration and memory.

In March 2009, the Veteran's sister submitted another letter, in which she described the Veteran's impaired sleep and concentration.  She also reported worsening depression and ease of upset during stressful circumstances.  The letter was accompanied by internet research regarding the effects of depression, highlighting numerous symptoms that her brother reportedly experienced.

The Veteran's own statements from May and August 2009 echo those of his relatives and employer.  He also described constantly feeling tired, a sense of fear, moodiness, frustration, and anger.  The Veteran reported discomfort in crowds.  He denied any close relationships, apart from his sister.  In the August 2009 letter, the Veteran stated that his medication was changed in light of worsening depression, to better control his symptoms.

The Board now turns to the medical evidence.  VA treatment records from August 2006 show denials of auditory hallucinations and homicidal or suicidal ideation.  The Veteran described his appetite as good.  He described visual hallucinations, which the provider characterized as hypnagogic (of, relating to, or occurring in the period of drowsiness immediately preceding sleep).  Merriam-Webster's Collegiate Dictionary 612 (11th ed. 2012).  The Veteran also reported increased irritability, paranoia, crying spells, anhedonia, and feelings of helplessness.  The Veteran's mood was described as depressed and affect constricted.  The provider assigned a GAF score of 55, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.

VA treatment records from July 2007 also contain a negative depression screen and a denial of any serious thoughts of suicide in the preceding week.

During VA examination in September 2007, the Veteran reported occasionally getting lost while driving unfamiliar routes, having difficulty initiating and maintaining sleep, and a depressed mood.  He described thinking about death every day and the loss of interest in usual activities.  He endorsed suicidal ideation, without ever making plan or attempt.  However, the Veteran is service-connected for residuals of a gunshot wound to the left leg, reportedly sustained during a suicide attempt in 1969.  The Veteran asserted that the prescribed medication was not effective in managing his symptoms.  

Running a landscape supply business at the time, he reported making mistakes due to poor memory and concentration.  For example, if he did not take notes, he would not remember which customers had paid at time of delivery.  This concentration difficulty caused anxiety.  The Veteran lived alone, having been divorced for seventeen years.  

The Veteran presented appropriately dressed and groomed.  The VA examiner noted speech to be loud but clear, coherent, and goal-directed.  The Veteran was alert and fully oriented.  Insight and judgment were adequately developed, and thought processes were linear and devoid of delusional content.  While long-term memory was within normal limits, short-term memory and concentration were somewhat impaired.  

The VA examiner assigned a GAF score of 45, indicative of serious symptoms or any serious impairment in social, occupational, or school functioning.  The VA examiner concluded that the Veteran continued to experience significant symptoms of depression that had not resolved despite treatment.  The Veteran's overall functioning was characterized as moderate-to-severe impairment in social and occupational functioning.

During VA treatment in March 2008, the Veteran reported feeling about the same.  He exhibited a full affect and dysphoric mood.  Eye contact was observed to be good.  The Veteran denied temper problems, suicidal or homicidal ideation, paranoia, and audio or visual hallucinations.  The provider noted that interrupted sleep was due to the frequency of nighttime urination.

VA treatment records from January 2009 show that the Veteran exhibited appropriate behavior.  Speech was noted to be spontaneous, coherent, and fairly articulate.  The Veteran presented slightly unkempt, under mild distress.  Mood was observed to be slightly sad and affect was mildly constricted, with some variation. The Veteran reported having had fleeting thoughts of suicide without plan or intent.  

In April 2009, the Veteran reported that his depression was worse, partly due to his physical condition.  He endorsed fatigue, limited interest, isolation, and irritability.  Short-term and long-term memory was noted to be impaired; concentration was poor.  The Veteran's mood was observed to be depressed and anxious, with a mildly restricted affect.  Judgement was described as fair, while abstract thinking was intact.  The Veteran was cooperative and attentive, and his appearance was described as adequate.  There was no evidence of hallucinations.  Thought content was noted to be appropriate, impulse control good, and thought process linear and goal-directed.  Speech was normal in rate and tone.  Suicidal and homicidal ideation was absent.  The provider assigned a GAF of 55.

Cognizant of Mittleider v. West, the Board appreciates that the Veteran was treated for a stroke, sustained in May 2009.  11 Vet.App. 181, 182 (1998) ("?[W]hen it is not possible to separate the effects of the [service-connected condition and the non-service-connected condition], VA regulations at 38 C.F.R. § 3.102, which require that reasonable doubt on any issue be resolved in the appellant's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition.'" (quoting 61 Fed. Reg. 52698 (Oct. 8, 1996)).

The Veteran submitted a private examination dated June 2009.  The Veteran presented cooperative, polite, and fully oriented.  All questions were answered in a relevant manner.  He endorsed feelings of depression.  Affect was observed to be mildly constricted toward the depressive mood state, and the Veteran was noted to be tense.  Yet, clinical testing indicated a lower-end range of depression, with mood disturbance.  He was unable to recall any of three words after a short delay.  The clinical psychologist noted some mild features of insomnia, with some benefit of medication.  Though presenting with indications of a sense of self-reproach, the Veteran denied any suicidal ideation.  The clinical psychologist concluded that the Veteran exhibited some signs of dysphoria.  Rendering diagnoses of both depressive disorder and features of mild cognitive impairment (suspect cognitive disorder NOS which may improve), he assigned a GAF score of 45, indicative of serious symptoms or any serious impairment in social, occupational, or school functioning.

During an August 2009 VA examination, the Veteran endorsed depressed mood with low energy, low motivation and fatigue, and decreased feelings of hope and worth.  He reported a tendency to isolate, less interest in activities, and five-to-six hours of disturbed sleep.  He also reported that he would not bathe for two days at a time due to depression.  The Veteran denied thoughts of hurting himself or others, though noting a history of one suicide attempt in 1969, and reported the most recent physical aggressiveness three years prior.  The Veteran indicated that a new medication had a marginally positive effect on his mood.  

The Veteran presented alert, oriented, attentive, and generally cooperative.  He exhibited slow speech and thought process, though logical and coherent.  Concentration was found to be intact.  Thought content was absent for auditory or visual hallucinations, but the VA examiner noted possible hypnagogic hallucinations.  There was no evidence of delusional content.  Mood was observed to be depressed and affect was mood-congruent.  Eye contact was fair.  Memory was mildly to moderately impaired for immediate information but fairly intact for recent and remote events.  The Veteran was unable to interpret a proverb, and there was some evidence of psychomotor impairment.  

The Veteran denied missing any time from work prior to the May 2009 stroke.  He did describe irritability with customers and with his grandchildren.  He reported a fairly good relationship with the daughter that lived with him, and tension in the relationships with his two other daughters.  The Veteran reported one close friend who he saw once per month and denied any casual friendships.

The VA examiner assigned a GAF score of 53, representative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  She described the report of symptoms and characterized impairment of social interaction and occupational functioning as moderate-to-considerable.  The VA examiner also noted that the Veteran's daughter assisted him with his finances.

VA treatment records contain denial of homicidal and suicidal ideation in August 2010.  The Veteran elaborated, stating that he used to think about suicide until his attitude changed after coming close to death and surviving-presumably in 1969.

VA treatment records from November 2010 were consistent with the previous assessment in April 2009, with a few exceptions of mostly improved symptoms.  On this occasion, the Veteran reported variable energy and a poor appetite.  Yet, short- and long-term memory was noted to be intact.  Concentration and judgement were both described as good.  

During the December 2010 Board hearing, the Veteran reported an increase in symptoms related to anger since August 2009, evidenced by an incident of irritation with his grandson.  The Veteran also recounted his response when asked by a provider if he thought he would hurt himself or someone else: "I don't know right now, but I have thought about it here not long ago, hurting myself, but, right now, no I don't."  He reported that the inability to do things for himself due to the stroke had exacerbated the depression.

VA treatment records from January 2011 were consistent with the November 2010 assessment, with continued denial of suicidal or homicidal ideation.  The Veteran remained depressed, with little to no improvement from medication.  He did report improvement in his appetite.

Based on all of the evidence of record, the overall disability picture more closely approximates a 50 percent evaluation, for the period from August 2007 to May 2012.  There is no evidence of impairment in most areas.  While the Veteran's mood has been impaired, the evidence consistently shows that his judgment and thinking are appropriate, and the Veteran has maintained at least two effective family relationships and one friendship.  The Veteran lost his job due to physical ailments, and not as a result of his psychiatric symptomatology.

The Veteran's symptoms also do not more closely approximate the inexhaustive list of symptoms specifically identified in the rating schedule as representative of impairment warranting a 70 percent evaluation.  While the Veteran's sister reports that he became easily upset with increased stress, this does not clearly establish difficulty adapting to such circumstances.  Denying such thoughts in July 2007, the Veteran endorsed suicidal ideation during VA examination in September 2007 and endorsed fleeting thoughts in January 2009.  Yet, he denied suicidal ideation in August 2006; in March 2008; in April, June, and August 2009; in November 2010; and in January 2011.  In referencing past instances, he was somewhat equivocal during the Board hearing in 2010, though ultimately denying such thoughts.  The Board finds the August 2010 treatment encounter most probative of the issue.  There, as described above, the Veteran denied recent suicidal ideation, noting a change in outlook since a prior attempt.  This history of suicidal ideation, without a predominance of such thoughts during the pendency of the appeal, is consistent with record when viewed in totality.  Similarly, though the Veteran reported not bathing up to two days, the Board finds that the evidence of record does not establish neglect of personal appearance commensurate with a 70-percent rating.  Hygiene has repeatedly been observed to be normal during examination and treatment, save a single instance of presenting unkempt in January 2009.  Though described as loud in 2007 and slow in 2009, speech has not approached the level of severity contemplated by a 70 percent evaluation-namely, illogical, obscure, or irrelevant-prior to 2012.  Though the Veteran described an increase in anger, again, there is no evidence rising to the level of impaired impulse control as contemplated by the rating schedule, manifested with unprovoked violence, during this period of the appeal.

Prior to 2012, the Veteran was consistently found to be fully oriented.  He has neither exhibited near-continuous panic nor is there evidence that depressed mood affected the Veteran's ability to function independently.  There is no evidence of obsessional rituals that interfere with routine activities.  Furthermore, there is no evidence of symptoms enumerated in the rating schedule as indicative of a higher, total evaluation, and there are no other symptoms attributed by the evidence of record to MDD, which would establish additional mental health impairment during the time period at issue here. 

Therefore, as detailed above, the Veteran's symptoms most closely approximate a 50 percent rating or, in other words, occupational and social impairment with reduced reliability and productivity due to a flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  A schedular rating in excess of 50 percent is denied prior to May 2012.


From May 2012

During May 2012 VA examination, the VA examiner identified the following symptoms associated with the Veteran's mental health illness: depressed mood, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), flattened affect, disturbances of motivation or mood, suicidal ideation, and intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  The VA examiner also identified appetite disturbance related to MDD.  While noting that the Veteran missed some work prior to the stroke, he indicated that the Veteran was fired from work and could not return due to physical, not psychiatric, impairments.  

The VA examiner concluded that the Veteran was experiencing significant depressive symptoms which have not resolved with consistent psychotropic treatment.  The VA examiner noted that the Veteran was capable of managing his own financial affairs.  The VA examiner summarized overall disability picture as occupational and social impairment with reduced reliability and productivity, consistent with the 50-percent evaluation criteria. 

Finally, VA treatment records from July 2013 show some improved symptoms.  The Veteran reported his appetite as okay and described his mood as pretty good most of the time.  He will have a day in which he feels bad and that depresses him, but, overall, he is doing pretty well.  In fact, the Veteran's primary complaint involved interrupted sleep, which the provider attributed to frequent urination.  The Veteran presented neatly groomed, alert, calm, cooperative, and fully oriented.  He was pleasant in speech and demeanor and logical, linear, and spontaneous in both conversation and thought process.  The Veteran had no complaints of psychotic symptoms and denied suicidal and homicidal thoughts.  The provider assigned a GAF of 60, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.

Therefore, a schedular rating in excess of 70 percent is denied.  As detailed above, the evidence does not establish total occupational and social impairment.  As an initial point, the Veteran has a relationship with his daughter and therefore is not considered to be totally socially impaired. 

Furthermore, the Veteran's symptoms do not most closely approximate those identified as indicative of a total evaluation.  The Veteran's behavior and hygiene have always been appropriate during examination and treatment, save a single instance of presenting unkempt in January 2009.  Notwithstanding reports of not bathing for two days at a time, the record establishes the Veteran's capacity for minimal maintenance.  On no occasion, has the evidence showed disorientation to time.  Getting lost while driving unfamiliar routes simply does not constitute disorientation to place, as contemplated by a total evaluation.  The Veteran's memory loss has consistently been described as mild; there is no evidence of memory loss so severe that the Veteran has forgotten his own name or the names of close relatives.  At no time during the pendency of this appeal has the Veteran been found to be a persistent danger to himself or others.  The Veteran has never reported or exhibited delusions, and pre-waking hallucinations do not rise to level of, or even best approximate, persistent hallucinations warranting a total evaluation.

A schedular rating in excess of 70 percent is denied subsequent to May 2012.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The Board finds that the schedular evaluation assigned for the Veteran's service-connected MDD is adequate in this case.  The VA, private, and lay evidence fails to show anything unique or unusual about the Veteran's disability alone or in association with other service-connected disability that would render the schedular criteria inadequate.  The Veteran's primary symptoms include flattened affect, mild memory loss, disturbance of motivation, irritability, and depression, which cause occupational and social impairment.  However, all of these symptoms are contemplated in the schedular ratings that are assigned, and the rating schedule provides higher ratings for instances of increased severity of the Veteran's disabilities.  Moreover, the schedular rating criteria and case law directs that in psychiatric claims VA must contemplate all of a veteran's psychiatric symptomatology and then determine how the symptomatology impacts his occupational and social functioning.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  As such, the schedular rating criteria by definition reasonably describes the Veteran's disability level and symptomatology, because the Board has reviewed all of his psychiatric symptoms and then weighed how they impact his occupational and social functioning in assigning a schedular rating.  As such, the assigned schedular evaluation is adequate.  

In summary, the preponderance of the evidence is against assigning a higher schedular rating for any period on appeal and against referring the case for extraschedular consideration.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

A rating in excess of 50 percent for MDD is denied from August 2007 to May 2012, and a rating higher than 70 percent is denied thereafter.


REMAND

The issue of TDIU for mental health illness has been raised by the record, based on the Veteran's October 2014 submission of VA form 21-8940 for same.  The Veteran meets the schedular requirements for entitlement to TDIU, based on the single 70 percent evaluation for MDD (arguably earlier based on the combined 60 percent evaluation for MDD (50 percent) and for residuals of a self-inflicted gunshot wound to the left leg secondary to MDD (10 percent)).  38 C.F.R. § 4.16.  Furthermore, while the Board recognizes the conflating issue of a stroke, the Veteran is no longer employed and is in receipt of SSA disability for late effects of a cerebrovascular accident (CVA), cerebrovascular disease, and diabetes mellitus.  As demonstrated above, the Veteran's MDD has worsened since he was last employed.  Also, the VA examiner in August 2012 reported that the Veteran was missing work prior to the stroke, though this report contradicts an earlier report.  Since the AOJ has begun to develop, but has not yet adjudicated, the matter of whether the Veteran's service-connected disabilities render him unemployable, the TDIU claim must be remanded to the RO for adjudication in accordance with the holding in Rice v. Shinseki.  22 Vet. App. 447, 453 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Continue any and all necessary development of the claim for TDIU.

2.  When the above development has been completed, readjudicate the remaining issue on appeal.  If any benefits sought on appeal remain denied, issue a Supplemental Statement of the Case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


